      Case: 1:19-cv-06414 Document #: 29 Filed: 12/02/19 Page 1 of 2 PageID #:76




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 DAVID L. ZAVASNIK,

 Plaintiff,                                                  Case No. 1:19-cv-06414

 v.
                                                     Honorable Judge Sharon Johnson Coleman
 FIRST MIDWEST BANK as successor in interest
 to BRIDGEVIEW BANK GROUP, and
 EQUIFAX INFORMATION SERVICES, LLC,

 Defendants.



      AGREED STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Plaintiff, David L. Zavasnik (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd., and pursuant to Federal Rule of Civil Procedure 41(a)(ii), and with the

consent of Defendant, First Midwest Bank as successor in interest to Bridgeview Bank Group

Only, hereby voluntarily dismisses his claims against the Defendant, First Midwest Bank as

successor in interest to Bridgeview Bank Group, with prejudice.

Dated: December 2, 2019                             Respectfully Submitted,

DAVID L. ZAVASNIK                                   FIRST MIDWEST BANK AS SUCCESSOR IN
                                                    INTEREST TO BRIDGEVIEW BANK GROUP


/s/ Marwan R. Daher                                 /s/ Amy T. Grace (with consent)
Marwan R. Daher                                     Amy T. Grace
Counsel for Plaintiff                               Counsel for Defendant
Sulaiman Law Group, LTD                             Lowis & Gellen LLP
2500 S. Highland Ave.                               175 W. Jackson Street
Suite 200                                           Suite 950
Lombard, Illinois 60148                             Chicago, Illinois 60604
Phone: (630) 575-8181                               Phone: (312) 456-8736
mdaher@sulaimanlaw.com                              agrace@lowis-gellen.com




                                               1
     Case: 1:19-cv-06414 Document #: 29 Filed: 12/02/19 Page 2 of 2 PageID #:76




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher




                                                  2
